DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 01/17/2021. 
Claims 1-2, 6-7, and 11-13 are pending in the application. 
Claims 3-5 and 8-10 are cancelled. 

Response to Arguments
Applicant’s arguments filed on 1/17/2021 with respect to the amended claims have been fully considered but they are not persuasive for the following reasons:

In regards to independent claim 1, Applicant’s main arguments are that “Claim 1 patently defines over the cited art for at least the reason that the cited art fails to disclose the features emphasized above.” The features emphasized in claim 1 include “wherein the input string is a sentence, the predetermined rule comprises at least one verb keyword, and the step of analyzing the input string and the predetermined rule further comprises analyzing the sentence into a front string, the first key string, and a rear string according to the at least one verb keyword; and determining a sequence of the first key string, the front string, and the rear string to generate a verb sequence result according to the determination; wherein the predetermined 
	Examiner respectfully disagrees with the above arguments.
In response to Applicant’s argument that Kupiec fails to disclose, “the input string is a sentence,” and “the predetermined rule comprises at least one verb keyword,” it is submitted that the cited reference Kupiec explicitly discloses the input string as a sentence in [Col. 27, lines 28-31] with respect to using punctuation in compound queries. Kupiec also discloses that the predetermined rule comprises at least one verb keyword in [Col. 7, lines 65-67], where the predetermined rule in Question Processing Step 220 comprises extracting main verbs from the input string, which are used in step 220 as part of the primary query construction [Col. 7, lines 63-64].   
In response to Applicant’s argument that Kupiec fails to disclose “the step of analyzing the input string and the predetermined rule further comprises analyzing the sentence into a front string, the first key string, and a rear string according to the at least one verb keyword,” Kupiec discloses analyzing the sentence into multiple strings in [Fig. 3 and Col. 8, lines 56-50], where, in step 310, the string is analyzed to detect noun phrases. In step 315 the tagged input string is further analyzed to detect main verbs. In step 320 the input string is analyzed to detect title phrases. Analyzing at least three different strings in a sentence constitutes analyzing a front string, first key string, and a rear string.
In response to Applicant’s argument that Kupiec fails to disclose “determining a sequence of the first key string, the front string, and the rear string to generate a verb sequence 
In response to Applicant’s argument that Kupiec in view of  Masuichi fails to disclose “wherein the predetermined rule has a language setting related to the sequence of the first key string, the front string, and the rear string,” Masuichi discloses the predetermined rule has a language setting related to the sequence of multiple strings in Fig. 3; [0044], where the morpheme analysis unit 302 has a morpheme rule 302A and a morpheme dictionary 302B relating to a specific language that performs a part-of-speech recognition process by segmenting an input sentence and  sequencing the multiple strings of the sentence.
In response to Applicant’s argument that Kupiec in view of Masuichi fails to disclose “the analyzing step further comprises setting the second key string as the front string or the rear string according to the verb sequence result and the language setting of the predetermined rule,” Masuichi discloses the analyzing step further comprises setting multiple strings according to the verb sequence result and the language setting of the predetermined rule in [0017] by dividing the input string into a plurality of search patterns. The examiner interprets setting the second key string as the front string or the rear string as a search pattern.

In regards to independent claim 7, the emphasized limitations that the Applicant agues in claim 7 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
Thus, it is submitted that the cited amended limitations are properly disclosed by at least Kupiec in view of Masuichi. For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.
Further, it is submitted that all limitations in the pending claims--including those not specifically argued--are properly addressed. The reason is set forth in the rejections. See claim analysis below for details.

Specification
In view of the amendment to the specification filed on 1/17/2021, the objections as set forth in the previous office action are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiec (US Patent No. 5696962 A) in view of Masuichi et al. (Publication No. JP4635659B2), hereinafter Masuichi.

With respect to claim 1, Kupiec discloses a search method (Kupiec teaches in [Abstract]: “A computerized method”) applied to an electronic device (Fig. 1) for searching through a network (Kupiec teaches in [Col. 7, lines 18-20]: “The communications channels can be implemented in a local area network or a wide area network.”), comprising:
receiving an input string (Kupiec teaches in [Abstract]: “An input string is accepted and analyzed to detect phrases therein.”);
determining whether the input string corresponds to a predetermined rule stored in the electronic device (Kupiec, Fig 2 shows Question Processing Step 220 [Predetermined Rule]; Kupiec teaches in [Col. 7, lines 65-67]:”Question processing comprises determining what part of speech each word of the input string is, recognizing noun phrases and title phrases in the input string, and extracting main verbs from the input string.” Kupiec further teaches in [Col. 8, lines 2-3]: “The result of step 220 is an analysis of the input string.”);
if yes, analyzing the input string into at least a first key string and a second key string according to the predetermined rule (Kupiec teaches analyzing the input string into multiple strings according to the predetermined rule in [Col. 8, lines 56-50]: “In step 310, which comprises component steps 311 and 312, the tagged input string is analyzed to detect noun phrases. In step 315 the tagged input string is further analyzed to detect main verbs. In step 320 the input string is analyzed to detect title phrases.”); and
initiating a searching of the second key string (Kupiec teaches initiating a search of a string in [Col. 22, lines 54-57]: “queries comprising the simple head word query and other components such as noun phrase queries, title phrase queries, main verbs, or other head word queries can be constructed and executed.”)  through the network (Kupiec teaches in [Col. 7, lines 18-20]: “The communications channels can be implemented in a local area network or a wide area network.”)  according to a predetermined condition related to the first key string (Fig. 2, Question Processing, Step 220 [Predetermined Rule]), wherein the input string is a sentence (Kupiec teaches the input string as a sentence in [Col. 27, lines 28-31]: “For input strings comprising multiple sentences or comma-delimited clauses, input string punctuation can be used to help determine which noun phrases should be grouped together in compound queries.”), the predetermined rule (Question Processing Step 220) comprises at least one verb keyword (Kupiec teaches the predetermined rule, Question Processing Step 220, comprises at least one verb keyword in [Col. 7, lines 65-67]: “Question processing comprises determining what part of speech each word of the input string is, recognizing noun phrases and title phrases in the input string, and extracting main verbs from the input string”), and the step of analyzing the input string and the predetermined rule further comprises 
analyzing the sentence into a front string, the first key string, and a rear string (Kupiec teaches analyzing the sentence into multiple strings in [Fig. 3 and Col. 8, lines 56-50]: “In step 310, which comprises component steps 311 and 312, the tagged input string is analyzed to detect noun phrases. In step 315 the tagged input string is further analyzed to detect main verbs. In step 320 the input string is analyzed to detect title phrases.”) according to the at least one verb  (Kupiec teaches at least one verb keyword in [Col. 12, lines 60-61]: “In step 550 queries based on main verbs in conjunction with title phrases or noun phrases are constructed and executed.”); and
determining a sequence of the first key string, the front string, and the rear string (Kupiec teaches determining a sequence of multiple strings in [Fig. 5 and Abstract]: “A series of queries based on the detected phrases is automatically constructed through a sequence of successive broadening and narrowing operations designed to generate an optimal query or queries.” Kupiec further teaches in [Col. 27, lines 23-24]: “Other sequences of interleaved broadening and narrowing can be used within the scope of the invention.”) to generate a verb sequence result according to the determination (Kupiec teaches the generation of a verb sequence result in [Col. 12, lines 60-61]: “In step 550 queries based on main verbs in conjunction with title phrases or noun phrases are constructed and executed.”).
However, Kupiec does not explicitly teach a search method “wherein the predetermined rule has a language setting related to the sequence of the first key string, the front string, and the rear string, and the determining step further comprises: setting the second key string as the front string or the rear string according to the verb sequence result and the language setting of the predetermined rule.”
On the other hand, in the same field of endeavor, Masuichi teaches a search method, wherein the predetermined rule has a language setting related to the sequence of a plurality of strings (Fig. 3; [0044]: “The morpheme analysis unit 302 has a morpheme rule 302A and a morpheme dictionary 302B relating to a specific language such as Japanese, and performs a part-of-speech recognition process by segmenting an input sentence into morphemes that are semantic minimum units”), and the determining step further comprises: 
([0017]: “The question dividing means applies a predetermined question dividing rule to the syntax-semantic analysis result for the input question, and divides the input question into a plurality of search patterns. The question answering means is configured to execute a search process based on the plurality of search patterns. Fig. 3; [0045]: “The syntax / semantic analysis unit 303 has dictionaries such as grammar rules 303A and valency dictionaries 303B. The valency dictionary describes the relationship between a verb and other components in the sentence”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kupiec to incorporate the teachings of Masuichi to provide a search method, wherein the predetermined rule has a language setting related to the sequence of a plurality of strings, and setting the plurality of strings into a plurality of search patterns according to the verb sequence result and the language setting of the predetermined rule. 
The motivation for doing so would be to allow for machine translation, as recognized by Masuichi ([0039]: “The syntactic / semantic analysis unit 202 executes a syntactic / semantic analysis process of the input question. As a result, various applications / services related to natural languages are realized by automated processing, such as machine translation”).
The modified method of Kupiec in view of Masuichi will hereinafter be referred to as the modified method of Kupiec and Masuichi.

With respect to claim 6, the modified method of Kupiec and Masuichi discloses the search method of claim 1, and Kupiec further discloses wherein the predetermined condition (Question Processing Step 220) comprises a used media platform (Fig. 1, Text Corpus 12), and a used search engine (Fig. 1, Information Retrieval Subsystem 11).

With respect to claim 7, Kupiec discloses an electronic device (Fig. 1), comprising:

 a rule module (query construction subsystem 10) for storing or reading a predetermined rule (Kupiec teaches in [Col. 5, lines 43-46]: “A user's natural-language question is fed to a primary query construction subsystem 10 whose software operates on supporting hardware comprising a computing node 4 further comprising a processor 5 and memory 6 coupled to the processor 5.”); 
and a search system for searching through a network, comprising: an information input receiver for receiving an input string (Fig. 1, user interface 7); and an information processor (primary query construction subsystem 10) coupled to the information input receiver (user interface 7) for determining whether the input string corresponds to the predetermined rule (Kupiec teaches a search system in [Fig. 1 and Col. 5, lines 49-51]: “Primary query construction subsystem 10 is coupled via channel 14 to an information retrieval subsystem 11 that operates on a text corpus 12”), 
analyzing the input string according to the predetermined rule (Question Processing Step 220), and 
initiating a network searching of at least one string through the network according to a predetermined condition (Kupiec teaches initiating a network searching of at least one string in [Fig. 1 and Col. 5, lines 55-58]: “In response to these queries information retrieval subsystem 11 retrieves documents or document identifiers from text corpus 12 and sends these back to primary query construction subsystem 10.”) through the network [Col. 7, lines 18-20]: “The communications channels can be implemented in a local area network or a wide area network.”) according to a predetermined condition (Question Processing Step 220) wherein the predetermined rule (Question Processing Step 220) comprises at least one verb keyword (Kupiec teaches the predetermined rule, Question Processing Step 220, comprises at least one verb keyword in; [Col. 7, lines 65-67]: “Question processing comprises determining what part of speech each word of the input string is, recognizing noun phrases and title phrases in the input string, and extracting main verbs from the input string”), 
and the information processor (Fig. 1, primary query construction subsystem 10) determines that the input string corresponds to the predetermined rule while the input string has the verb keyword (Kupiec teaches the predetermined rule, Question Processing Step 220, comprises at least one verb keyword in [Col. 7, lines 65-67]: “Question processing comprises determining what part of speech each word of the input string is, recognizing noun phrases and title phrases in the input string, and extracting main verbs from the input string”);
However, Kupiec does not explicitly teach an electronic device “wherein the predetermined rule has a language setting, the information processor obtains the string searched through the network according to the verb sequence result and the language setting; wherein the information processor initiates the network searching of the input string through the network according to the predetermined condition corresponded by the verb keyword.”
On the other hand, in the same field of endeavor, Masuichi teaches an electronic device, wherein the predetermined rule has a language setting (Fig. 3; [0044]: “The morpheme analysis unit 302 has a morpheme rule 302A and a morpheme dictionary 302B relating to a specific language such as Japanese, and performs a part-of-speech recognition process by segmenting an input sentence into morphemes that are semantic minimum units”), 
(Conjunctive verb 402) and the language setting ( [0077]:”in step S104, the process is a process of acquiring an answer candidate based on the partial question generated by the question dividing unit 203. A plurality of answer candidates are acquired together with certainty values by a search process, for example, by text matching for a Web page provided by a Web page providing server connected to the network. For example, the answer candidates shown in FIG. 7 are obtained”); 
wherein the information processor (information retrieval subsystem 11) initiates the network searching of the input string (Kupiec teaches the information processor initiates the network searching of the input string in [Fig. 1 and Col. 5, lines 49-51]: “In response to these queries information retrieval subsystem 11 retrieves documents or document identifiers from text corpus 12 and sends these back to primary query construction subsystem 10.”) through the network  (Kupiec teaches in [Col. 7, lines 18-20]: “The communications channels can be implemented in a local area network or a wide area network.”) according to the predetermined condition corresponded by the verb keyword (Kupiec teaches the predetermined condition corresponded by the verb keyword in [Col. 8, lines 56-50]: “In step 315 the tagged input string is further analyzed to detect main verbs.” Kupiec further teaches in [Col. 12, lines 60-61]: “In step 550 queries based on main verbs in conjunction with title phrases or noun phrases are constructed and executed.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kupiec to incorporate the teachings of Masuichi to provide the electronic device, wherein the predetermined rule has a 
The motivation for doing so would be to allow for machine translation, as recognized by Masuichi ([0039]: “The syntactic / semantic analysis unit 202 executes a syntactic / semantic analysis process of the input question. As a result, various applications / services related to natural languages are realized by automated processing, such as machine translation”). 
The modified electronic device of Kupiec in view of Masuichi will hereinafter be referred to as the modified electronic device of Kupiec and Masuichi.

With respect to claim 11, the modified electronic device of Kupiec and Masuichi discloses the electronic device of claim 7 (Fig. 1), and Kupiec further discloses wherein the information processor (information retrieval subsystem 11 ) initiates the network searching of the input string (Kupiec teaches the information processor initiates the network searching of the input string in [Fig. 1 and Col. 5, lines 49-51]: “In response to these queries information retrieval subsystem 11 retrieves documents or document identifiers from text corpus 12 and sends these back to primary query construction subsystem 10.”) through the network (Kupiec teaches in [Col. 7, lines 18-20]: “The communications channels can be implemented in a local area network or a wide area network.”) according to the predetermined condition (Question Processing Step 220) corresponded by the verb keyword (Kupiec teaches the predetermined condition corresponded by the verb keyword in [Col. 8, lines 56-50]: “In step 315 the tagged input string is further analyzed to detect main verbs.” Kupiec further teaches in [Col. 12, lines 60-61]: “In step 550 queries based on main verbs in conjunction with title phrases or noun phrases are constructed and executed.”).

With respect to claim 12, the modified electronic device of Kupiec and Masuichi discloses the electronic device of claim 7 (Fig. 1), and Kupiec further discloses wherein the predetermined condition comprises a used media platform (Text Corpus 12) and a used search engine (Information Retrieval Subsystem 11).



Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiec (US Patent No. 5696962 A) in view of Masuichi et al. (Publication No. JP4635659B2), hereinafter Masuichi, and in further view of Braz et al. (US Publication No. 20180075335), hereinafter Braz.

With respect to claim 2, the modified method of Kupiec and Masuichi teaches all of the elements of the current invention as stated above except the search method of claim 1, wherein the input string is a voice or characters.
Braz teaches a search method, wherein the input string is a voice or characters ([0029]: The messaging service 102 may be configured to provide communication between the user 101 and the central agent 103. The messaging service 102 may be a text, voice, or video messaging service.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Kupiec and Masuichi to incorporate the teachings of Braz to provide a search method, wherein the input string is a voice or characters. 
([0002]: “In addition to apps, other trends are growing as well, such as Messaging as a Platform (MaaP) and conversational interfaces (e.g., through voice conversation and recognition) that may take advantage of chatbots”).

With respect to claim 13, the modified electronic device of Kupiec and Masuichi teaches all of the elements of the current invention as stated above except the electronic device of claim 7, wherein the information input receiver receives a voice or characters and converts the voice or the characters into the input string.
Braz teaches an electronic device (central agent 103), wherein the information input receiver receives a voice or characters and converts the voice or the characters into the input string ([0029]: “The central agent 103 and each of the plurality of ACEs 105 may access the messaging service 102 using various application program interfaces (APIs). The messaging service 102 may be a text, voice, or video messaging service.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified electronic device of Kupiec and Masuichi to incorporate the teachings of Braz to provide an electronic device, wherein the information input receiver receives a voice or characters and converts the voice or the characters into the input string. 
The motivation for doing so would be to allow the user to take advantage of chatbots, as recognized by Braz ([0002]: “In addition to apps, other trends are growing as well, such as Messaging as a Platform (MaaP) and conversational interfaces (e.g., through voice conversation and recognition) that may take advantage of chatbots”).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 4164
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168